Citation Nr: 0735218	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for right shoulder 
disability. 

2.  Entitlement to service connection for degenerative 
disease, lumbar and lower thoracic spine.

ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from June 
1981 to September 1987.  During this time he served on active 
duty for training for several periods from September 1981 
through June 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) in Philadelphia, Pennsylvania, that 
denied the appellant's service connection claims for right 
shoulder disability and degenerative joint disease in the 
lumbar and thoracic spine.

FINDINGS OF FACT

1.  The appellant's complaints concerning the right shoulder 
during active duty for training were acute and transitory and 
resolved without residual disability.

2.  A right shoulder disability has not been demonstrated 
following active duty for training.

3.  The appellant is not shown to have manifested 
degenerative joint disease in the lumbar or lower thoracic 
spine on active duty for training or for many years 
thereafter, and there is no etiological relationship between 
any current disability of the lumbar or thoracic spine and 
active duty for training.


CONCLUSION OF LAW

1.  A right shoulder disability is not due to a disease or 
injury that was incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 
3.303 (2007).

2.  Degenerative joint disease in the lower thoracic and 
lumbar spine is not due to a disease or injury that was 
incurred in or aggravated by active duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the appellant 
in the development of a claim.  The VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require the VA to notify 
the appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed.Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in January and June 2004 letters, issued prior 
to the decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence 
is needed to substantiate the claim, including medical 
evidence from hospitals, clinics and private physicians of 
treatment since military service, as well as what information 
and evidence must be submitted by the appellant, what 
information 
and evidence will be obtained by the VA, and the need to 
advise the VA of or submit any evidence in his possession 
that pertains to the claim.  These letters also advised the 
appellant on how to obtain representation from a Veteran's 
Service Organization (VSO) to help him with his claim and 
included a list of several national VSO's.  The appellant is 
currently unrepresented and had expressed an interest in 
obtaining representation; however, the January and June 2004 
letters have addressed this concern.  A February 2007 letter 
advised the appellant of the evidence needed to establish a 
disability rating and effective date.  

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file includes the 
service medical records, private medical records and a VA 
examination report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, a VA examination report and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  Evidence of continuity 
of symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Right Shoulder

The appellant served in the Army National Guard from June 
1981 to September 1987 and served on active duty for training 
several times during this time.  The service medical records 
reflect that during a period of active duty for training from 
June 16, 1984 to June 27, 1984, the appellant reported pain 
in the upper right thoracic areas and in the right shoulder.  
Subsequent x-rays ruled out a right trapezius tear and a 
right subscapular ligamental tear.  The following day he had 
full range of motion, and it was noted he had mild spasm 
only.  

The appellant incurred several injuries in a November 1985 
automobile accident.  The x-rays revealed that his right 
shoulder had no evidence of any recent fracture or 
dislocation and no significant osseous or joint abnormality.

The appellant's private medical records reveal no further 
complaints of pain to the shoulder until a VA examination in 
2004.  The examiner diagnosed right shoulder pain, which the 
examiner noted was more likely than not secondary to 
degenerative joint disease and old ligament trauma during 
service.  However, x-rays taken during this examination show 
no evidence of any degenerative joint disease of the right 
shoulder and the veteran had full range of motion.  Moreover, 
service medical records show a ligament injury in service was 
ruled out.    

The only diagnosis rendered presently is chronic right 
shoulder pain, with no objective evidence of underlying 
degenerative joint disease or ligament injury shown in 
service.  While the veteran was treated in service for acute 
right shoulder pain, there are no post service complaints 
until his 2004 examination, which only diagnosed chronic 
right shoulder pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  In the absence of any current 
disability of the right shoulder, there is no basis on which 
service connection may be granted.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim 
for service connection for a right shoulder disability.

Degenerative Joint Disease, Lower Thoracic and Lumbar Spine

As stated above, service medical records reflect that during 
a period of active duty for training from June 16, 1984 to 
June 27, 1984, the appellant reported pain in the upper 
thoracic areas and in the right shoulder.  He was given 
Motrin for his back pain.  No further complaints of back pain 
were noted during service.

In November 1985, the appellant was admitted to the hospital 
for injuries resulting from an automobile accident.  He 
complained of pain in the face, left wrist and back.  The x-
rays demonstrated an essentially normal lumbar spine.

The appellant's complaints of severe back pain persisted 
after the accident throughout 1986 and he was admitted to the 
hospital several times that year.  In July 1986, the 
appellant slipped and fell down a hill at his brother's home 
and was treated in the hospital for injuries to his 
lumbosacral spine area.  He was diagnosed with acute lumbar 
sprain and his physical examination recorded severe 
tenderness to the lumbar area with muscle spasm and 
limitation of motion in all directions.  However, the X-rays 
revealed no abnormalities and the impression listed a normal 
lumbar spine.  The appellant continued to report severe back 
pain throughout 1986 but was not diagnosed with any further 
back conditions.  A November 1986 emergency room record 
reflects that he was admitted in the hospital after falling 
down a flight of stairs which, as he reported, injured his 
lower back.  X-rays from this injury reflect no abnormalities 
to the lumbar spine.

Private medical records from October 1994 reflect the 
appellant was again examined for pain in the lower back.  The 
x-rays taken at this time revealed no abnormalities to the 
thoracic or lumbar spine.  His complaints of back pain 
persisted in December 1994 when he was seen by a physician 
for injuries resulting from a gunshot wound to the left 
shoulder.

The appellant was treated for injuries sustained in an 
automobile accident in May 2000.  Although there was no 
reported injury to his lower back, x-rays were taken and 
revealed a normal lumbar spine and mild degenerative disc 
disease at T11 and T12 in the thoracic spine.

A VA examination in September 2004 recorded that the 
appellant had a good range of mobility in his lower back.  X-
rays from this examination revealed mild degenerative disc 
disease in the lower lumbar spine with mild muscle spasm, and 
mild multi-level degenerative disc disease in the thoracic 
spine.  Upon reviewing the recent x-rays of the spine, the 
examiner concluded that degenerative joint disease of the 
lumbar spine and lower thoracic spine existed, however, he 
could not assign these injuries to the appellant's injuries 
at the time of service.

The Board notes that the appellant was treated during active 
duty for training for pain in his upper back and that he has 
had continual complaints of back pain following service.  The 
Board further acknowledges that the appellant's x-rays from 
the September 2004 examination reveal mild degenerative joint 
disease in the thoracic and lumbar spine, however this 
degenerative joint disease could not be attributed to service 
as opined by the VA examiner.  In addition, the appellant has 
suffered several injuries to the back following active 
service.  As there is no medical opinion establishing a nexus 
between the in-service injury and current disability, no 
medical evidence establishing a continuity of symptomatology, 
and the medical opinion of record by the VA examiner does not 
establish a nexus, the evidence is not in relative equipoise.  
Thus, the preponderance of the evidence is against the claim, 
and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).




ORDER

Service connection for right shoulder disability is denied.

Service connection for degenerative disease, lumbar and lower 
thoracic spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


